Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on October 25th, 2021 has been entered.  Claims 1 – 6 are currently pending.  The previous rejection of claims 3, 4, and 6 under 35 U.S.C. 112(b) due to antecedent basis has been withdrawn in view of the claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims allow for adjusting the pH of a white chocolate-like food to 3.0 – 6.2 using an alkaline agent.  The pH of unaltered white chocolate is typically 6.3 – 6.7.  The specification and claims as originally filed do not provide support for the adjustment of the pH of the food 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, and 4 recite “highly unsaturated fatty acid – containing fat and oil composition”.  While the Instant Specification does say that “highly unsaturated” means having many double bonds, it is not clear what the cutoff being used is, making the claims indefinite [0013].  For the purposes of this Office Action, “highly unsaturated” will be understood to mean ≥5 double bonds, since the particular fatty acids in the invention have ≥5 double bonds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (JP-H09154532-A) in view of Kodaira (JP-H05292885-A).
Regarding claims 1 – 6, Nishiyama teaches a raspberry chocolate with raspberry flavorant [0085].  Addition of raspberry flavorant to white chocolate produces a raspberry chocolate with a pH of 6.1 [0084].  Raspberry flavorant is acting as an acidic agent that adjusts the pH of the white chocolate.  In Ex 3-4 and 3-5 of the instant specification, no fruit flavored powders were added and the pH was 6.8 – 7.0 [Table 4].  When fruit flavored powders were added, as in Ex 3-1 and Ex 3-2, the pH dropped to 4.6 – 5.8, showing that fruit-based flavorants can act as acids.  In addition, the instant specification discloses that some foods are acidic themselves (such as raspberries) and would therefore change the pH [0017].
Nishiyama does not teach the inclusion of eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) in a white chocolate-like food.  Kodaira teaches the addition of an oil or fat containing EPA and/or DHA with a concentration of 2 – 5 wt% total [0019].  Kodaira also teaches that it is preferred to use white chocolate [0018].  EPA has preventative effects on thrombosis and atherosclerosis while DHA improves brain function [0005].  Therefore, a person having ordinary skill in the art would be motivated .

Response to Arguments
Applicant’s arguments, filed October 25th, 2021, have been fully considered.
Claims 1, 3, 4, and 6 have been amended to overcome the rejection over 35 U.S.C. 112(b) in regard to lacking antecedent basis.  These rejections have been withdrawn.
Applicant’s arguments concerning the rejection of claims 1, 3, and 4 over 35 U.S.C. 112(b) regarding the term “highly unsaturated” have been found not persuasive.
In pg. 5, ¶3, Applicant quotes the instant specification that highly unsaturated fatty acids are polyunsaturated fatty acids [0013].  While this is true, not all polyunsaturated fatty acids are highly unsaturated.  The term lacks specificity.  And the claim that previous cases have accepted highly unsaturated as a valid term without precise definition is unconvincing as that case is different from this one and may have different requirements.
Applicant also claims that highly unsaturated is a “term of degree” that is readily understood.  However, there is no standard reference proposed making the term understood to everyone working in the art.  If an industry-wide standard were referenced, then the term would be understood.  “If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).  Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992)” See MPEP 2173.05(b)(I).  The Examiner has determined that the ambiguity of the term leaves it indefinite.
The Examiner suggests removing ”highly” from claims 1, 3, and 4.  Since the only unsaturated fatty acids being contemplated are EPA and DHA, both of which are supported by the instant specification, there would be no need to limit how unsaturated the fatty acids are.
Claims 1 – 6 have been amended to overcome the rejection over 35 U.S.C. 103.  However, in view of applicant’s amendments to limit the pH of the food to acidic, a new ground of rejection is set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791